Title: To Thomas Jefferson from James Barbour, 2 April 1781
From: Barbour, James
To: Jefferson, Thomas


“Culpepper,” 2 Apr. 1781. Has this day received Governor’s order to march his militia; “we are now paraded and shall march.” Some of the “Divisions” think themselves entitled to a discharge because some of the militia belonging to them who marched to the South engaged while there to serve in Col. [William] Washington’s regiment for the war, “which is all the Law required of them tho they have been drafted.” Has not ordered “those of that Discription to march” until he can get Governor’s opinion.
